TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00611-CV



                              In the Interest of V. B. J. and A. B. J.




         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 01-898-FC2, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



               Pro se appellant Victor Brian Jones, Jr.’s appellant’s brief was due to be filed in this

court on January 7, 2002 but was not. On January 16, 2002, this Court advised appellant in writing

that his brief was overdue and that his appeal would be dismissed if he did not file his brief with this

Court on or before January 28, 2002. See Tex. R. App. P. 38.8(a)(2). Appellant has not filed a brief

or otherwise responded to the Court’s notices.

                Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to Texas

Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).




                                               Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: March 28, 2002
Do Not Publish




                 2